ORDER

PER CURIAM.
Karl A. Richard appeals the judgment entered upon a jury verdict convicting him of first degree robbery in violation of section 569.020 RSMo 2000,1 attempted first degree robbery in violation of section 564.011, and two counts of armed criminal action in violation of section 571.015. We find that the trial court did not err in limiting Richard’s counsel’s questions on voir dire. We also find that the trial court did not err in allowing the prosecutor to make certain comments during its closing argument.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 80.25(b).

. All statutory references are to RSMo 2000.